ALLOWANCE
	This action is in response to the Request for Continued Examination (RCE) filed 7/6/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/6/2020 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

 Claim 53:
	In line 22, after contact between “a” has been deleted.
	In line 22, after contact between ---the--- has been added.

Allowable Subject Matter
Claims 23, 26-28, 33-43, 45, 49-51 and 53-60 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In regards to claim 51, the subject matter of the independent claims could either not be found or was not suggested in the prior art of record.  The subject matter not found was an apparatus for immobilizing an anatomy of a patient that includes a frame coupled to a preform and adapted to be coupled to a support configured to support the anatomy of the patient; a lock mechanism configured to lock the frame to the support; an adjuster mechanism coupled to the frame and configured to selectively adjust a distance between the frame and the support while the frame is coupled to the support; the lock mechanism comprising a plunger coupled to the frame and movable relative to the frame; the lock mechanism further comprising a shaft coupled to the frame and defining a through hole for accommodating the plunger, the shaft having a surface positioned to bear against the support; and the adjuster mechanism being configured to move the shaft relative to the frame, thereby adjusting the spacing of the by contact between the surface of the shaft bearing against the support, in combination with the other elements (or steps) in the claims.  
In regards to claim 51, the prior art of record does not teach an apparatus for immobilizing an anatomy of a patient that includes a frame coupled to a preform and adapted to be coupled to a support configured to support the anatomy of the patient; a lock mechanism configured to lock the frame to the support; an adjuster mechanism coupled to the frame and configured to selectively adjust a distance between the frame and the support while the frame is coupled to the support; the lock mechanism comprising a plunger coupled to the frame and movable relative to the frame; the lock mechanism further comprising a shaft coupled to the frame and defining a through hole for accommodating the plunger, the shaft having a surface positioned to bear against the support; and the adjuster mechanism being configured to move the shaft relative to the frame, thereby adjusting the spacing of the frame relative to the support by contact between the surface of the shaft bearing against the support, which provides an easy to use device for adjustable, non-invasive patient immobilization.
In regards to claim 53, the subject matter of the independent claims could either not be found or was not suggested in the prior art of record.  The subject matter not found was an apparatus for immobilizing an anatomy of a patient that includes the adjuster mechanism being co-located with the lock mechanism and comprising a shaft coupled to the frame and defining a through hole for accommodating the plunger, the shaft having a surface positioned to bear against the support, the plunger and the shaft being coupled such that the plunger and the shaft rotate together relative to the frame, the shaft being movable relative to the frame to adjust the spacing of the frame relative to the support by contact between a surface of the shaft bearing against the support, in combination with the other elements (or steps) in the claims.  
In regards to claim 53, the prior art of record does not teach an apparatus for immobilizing an anatomy of a patient that includes the adjuster mechanism being co-located with the lock mechanism and comprising a shaft coupled to the frame and defining a through hole for accommodating the plunger, the shaft having a surface positioned to bear against the support, the plunger and the shaft being coupled such that the plunger and the shaft rotate together relative to the frame, the shaft being movable relative to the frame to adjust the spacing of the frame relative to the support by contact between a surface of the shaft bearing against the support, which provides an easy to use device for adjustable, non-invasive patient immobilization.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA J HICKS whose telephone number is (571)270-7033.  The examiner can normally be reached on M-F 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571) 270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VICTORIA J HICKS/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        4/14/2021